DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

This is in response to Application filed on March 18, 2021 in which claims 1-14 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kinney (7,175,340) in view of Zide et al. (5,487,187)[Zide].
Regarding claim 1, Kinney teaches, A wrist band assembly (10, figure 1) comprising: a band (36/34/38, figures 1-3), a first mounting member attached to the band (a first 30 is attached to 36/34/38, Col. 1 ln. 25-36, Col. 2 ln. 54-61, Col. 3 ln. 22-35, figures 1-4), a second mounting member attached to the band (a second 30 is attached to 36/34/38, Col. 1 ln. 25-36, Col. 2 ln. 54-61, Col. 3 ln. 22-35, figures 1-3), a closing fastener attached to the band (“End 36 and end 38 fasten together around the wearer's wrist. Various fastening mechanisms can be used to attach end 36 and end 38 including VELCRO-type hook-and-loop fasteners, snaps, buttons, and buckles”, therefore, a closing fastener of “VELCRO-type hook-and-loop fasteners” is attached to 34/36/38), wherein the wrist band assembly is operable to mount a device on the band between the first mounting member and the second mounting member, wherein the first mounting member is operable to interface with a first end of the device, and wherein the second mounting member is operable to interface with a second end of the device (“A pair of flaps 30 are positioned near each end of adapter 12 on top of adapter 12 and are used for attaching watch face 26 to adapter 12. As illustrated in FIG. 3, watch face 26 has a pair of band bars 28 on either end…In the preferred embodiment, flaps 30 arap around band bars 28, thereby attaching watch face 26 to adapter 12. Although any attachment means can be used to attach flap 30 to band bar 28, hook and loop fasteners are a good choice. The top portion of flap 30 can be provided with hook fasteners while the bottom portion of flap 30 can be provided with loop fasteners. Accordingly, when flap 30 is wrapped around band bar 28, the top portion of flap 30 can be attached to the bottom potion of flap 30”, Col. 3 ln. 22-35, figures 1-4, “In FIG. 1, adapter 12 is shown removably attached to protective watch band 14 by a pair of flaps 24.”, Col. 1 ln. 24-29, “A pair of flaps 24 are attached to the medial section between end 36 and end 38. Flap 24 is attached to protective watch band 14 by one of the ends of flap 24 while the other end of flap 24 is allowed to move relatively freely. The area between flaps 24 on protective watch band 14 forms adapter receiver 34. The side of each flap 24 facing adapter receiver 34 includes an attachment means for attaching adapter 12 to protective watch band 14”, Col. 2 ln. 54-64, therefore, 10 is operable to mount a device on 36/34/38 between the first 30 and the second 30, the first 30 is operable to interface with a first end of the device, and the second 30 is operable to interface with a second end of the device, figures 1-3, see also Col. 3 ln. 7-21).
While Kinney discloses “End 36 and end 38 fasten together around the wearer's wrist. Various fastening mechanisms can be used to attach end 36 and end 38 including VELCRO-type hook-and-loop fasteners, snaps, buttons, and buckles”, see Col. 2 ln. 49-53, Kinney fails to teach a first buckle attached to the band, and a second buckle attached to the band.
Zide, a strap assembly, Abstract, teaches, a first buckle attached to the band, and a second buckle attached to the band (12' is attached to 9 and 13 is attached to 9, Col. 3ln. 28-45, figures 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the band of Kinney a first buckle and a second buckle as taught by Zide in order to provide an infinite adjustment of the length of the strap for tightening the band on the user, no matter what his size, in which the band can thus easily be put on, tightened to a selective tightness, loosened and removed by the wearer without any assistance, see Col. 2 ln. 33-42.

Regarding claim 3, the combined references teach, wherein the first mounting member is removably attached to the band, and wherein the second mounting member is removably attached to the band (Kinney, “A pair of flaps 30 are positioned near each end of adapter 12 on top of adapter 12 and are used for attaching watch face 26 to adapter 12. As illustrated in FIG. 3, watch face 26 has a pair of band bars 28 on either end…In the preferred embodiment, flaps 30 arap around band bars 28, thereby attaching watch face 26 to adapter 12. Although any attachment means can be used to attach flap 30 to band bar 28, hook and loop fasteners are a good choice. The top portion of flap 30 can be provided with hook fasteners while the bottom portion of flap 30 can be provided with loop fasteners. Accordingly, when flap 30 is wrapped around band bar 28, the top portion of flap 30 can be attached to the bottom potion of flap 30”, Col. 3 ln. 22-35, figures 1-4, “In FIG. 1, adapter 12 is shown removably attached to protective watch band 14 by a pair of flaps 24.”, Col. 1 ln. 24-29, “A pair of flaps 24 are attached to the medial section between end 36 and end 38. Flap 24 is attached to protective watch band 14 by one of the ends of flap 24 while the other end of flap 24 is allowed to move relatively freely. The area between flaps 24 on protective watch band 14 forms adapter receiver 34. The side of each flap 24 facing adapter receiver 34 includes an attachment means for attaching adapter 12 to protective watch band 14”, Col. 2 ln. 54-64, therefore, wherein the first 30 is removably attached to 34/36/38, and the second 30 is removably attached to 34/36/38).

Regarding claim 4, the combined references teach, wherein the closing fastener comprises a hooks portion and a loops portion (Kinney, “End 36 and end 38 fasten together around the wearer's wrist. Various fastening mechanisms can be used to attach end 36 and end 38 including VELCRO-type hook-and-loop fasteners, snaps, buttons, and buckles”, therefore, the closing fastener comprises a hooks portion and a loops portion).

Regarding claim 5, the combined references teach, the loops portion, the first and second buckles and the hooks portion (as combined above as taught by Zide, Kinney includes 12' and 13, and Kinney discloses a “VELCRO-type hook-and-loop fasteners” as closing the ends of 36 and 38).
The combined references fail to teach, wherein the loops portion is closer to the first and second buckles than the hooks portion.
Zide further teaches, wherein the hooks portion is closer to the first and second buckles than the loops portion (“The end of the strap segment 9 is provided with a fastener component 15, such as a hook fabric, which cooperates with the loop fabric 14 on strap segment 8, whereby the strap segments are detachably interconnected, as will be seen in FIG. 2, in which position strap segment 9 forms an outer protective cover for clamping rings 12' and 13”, Col. 3 ln. 49-54, therefore, 15 is closer to 12' and 13 than 14, figures 3-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the hooks portion of Kinney as being closer to the first and second buckles as further taught by Zide in order to provide the ability for the strap to be detachably interconnected in which the strap forms an outer protective cover for clamping rings 12' and 13, Col. 3 ln. 52-55.
Regarding the limitation “wherein the loops portion is closer to the first and second buckles than the hooks portion”, applicant is respectfully reminded that although the combined references discloses the hook portion closer to the buckles than the loop portion, it has been held that a mere rearrangement of elements without modification of the operation of the device involves only routine skill in the art. MPEP 2144.04(VI)(A). In this instance, rearrangement of the loop portion and the hook portion in the manner taught by Zide would not impact operation of the device. Further, it is noted in Applicant’s Specification in [0024] that “the first closing fastener 104 is one of a hooks fastener or a loops fastener, and the second closing fastener 106 is one of a hooks fastener or a loops fastener, albeit complementary to the first closing fastener 104”, in which the hooks and loops portions can be reversed.
Additionally, Absent a showing of criticality with respect to “wherein the loops portion is closer to the first and second buckles than the hooks portion”, even though the combined references does not specifically disclose does not disclose the location of the loop portion as claimed, Applicant’s Specification discloses in [0024], “the first closing fastener 104 is one of a hooks fastener or a loops fastener, and the second closing fastener 106 is one of a hooks fastener or a loops fastener, albeit complementary to the first closing fastener 104”, therefore, it, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined references to make the loops portion is closer to the first and second buckles than the hooks portion. Such modification would be considered a mere choice of a preferred configuration for attachment mechanism, in this case, a snap, as a matter of “routine optimization” as a person with ordinary skill has a reasonable expectation of success to pursue the known options of attachment mechanisms within his or her technical grasp. MPEP 2144.05(ll)(b). Here, the by providing the loops portion is closer to the first and second buckles than the hooks portion, the modification would allow the user the ability to secure the band to the user as intended, in which changing the location of the hooks portion and the loops portion performs the same attachment function. 

	 
Regarding claim 6, the combined references teach, a width of the hooks portion and the band (Kinney, the hooks portion of the “VELCRO-type hook-and-loop fasteners”, Col. 2 ln. 49-53, has a width).
The combined references fail to teach, wherein a width of the hooks portion is equal to a width of the band.
Zide further teaches, wherein a width of the hooks portion is equal to a width of the band (“The end of the strap segment 9 is provided with a fastener component 15, such as a hook fabric”, Col. 3 ln. 49-54, therefore, 15 is equal to a width of 9, best shown in figure 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the hooks portion of Kinney as being equal to a width of the band as further taught by Zide in order to provide the ability for the entire width of the strap to be detachably interconnected for a secure attachment of the band. 

Regarding claim 7, the combined references teach, a width of the loops portion and the band (Kinney, the loops portion of the “VELCRO-type hook-and-loop fasteners”, Col. 2 ln. 49-53, has a width).
The combined references fail to teach, wherein a width of the loops portion is equal to a width of the band.
Zide further teaches, wherein a width of the loops portion is equal to a width of the band (“A fastener component 14, such as a looped fabric, is provided on the strap segment 8”, Col. 3 ln. 24-26, therefore, 14 is equal to a width of 8, best shown in figure 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the loops portion of Kinney as being equal to a width of the band as further taught by Zide in order to provide the ability for the entire width of the strap to be detachably interconnected for a secure attachment of the band, Col. 3 ln. 52-55.

Regarding claim 9, the combined references teach, wherein the first buckle is adjacent to the second buckle, wherein the first buckle defines a first opening, wherein the second buckle defines a second opening, wherein the first opening overlaps the second opening, wherein a width of the first opening is greater than or equal to a width of the band, and wherein a width of the second opening is greater than or equal to the width of the band (Zide, “One end of strap segment 9 is drawn upwardly through both clamping rings 12' and 13 and downwardly over the rim 13a of the upper or outer clamping ring 13 and under the rim 12a of the lower or inner ring 12', whereby the strap segment 9 is clamped, cinched, or gripped between the curved ring rims 12a and 13a. By use of curved ring rims 12a and 13a strap tension tends to wedge the strap toward the center of the curved ring rims thereby enhancing cinch action on strap segment 9 as the rings 12' and 13 cooperate. Lower ring 12' is D-shaped. The upper ring 13 is a double D-shaped ring, and is provided with an integral loop portion 13b extending radially outwardly from the rim 13a to thereby provide a convenient smooth handle for releasing the clamping rings 12' and 13 from the strap gripping position, as shown in FIG. 4”, Col. 3 ln. 28-42, therefore, as combined above, 12' is adjacent to 13, 12' defines a first opening, 13 defines a second opening, wherein the first opening overlaps the second opening, wherein a width of the first opening is greater than or equal to a width of 34/36/38 of Kinney, and wherein a width of the second opening is greater than or equal to the width of 34/36/38 of Kinney).

Regarding claim 11, the combined references teach, wherein the band includes an aperture situated between the first mounting member and the second mounting member (Kinney, 34/36/38 includes 12 situated between the first 30 and the second 30, figure 1).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kinney (7,175,340) in view of Zide et al. (5,487,187)[Zide] in view of Lo et al. (2014/0230399)[Lo].
Regarding claim 2, the combined references teach, the first mounting member and the second mounting member (Kinney, the first 30 and the second 30, best shown in figure 3).
The combined references fail to teach, wherein the first mounting member and the second mounting member are made of silicone.
Lo, flexible linker body, Abstract, teaches, wherein the first mounting member and the second mounting member are made of silicone (“The connecting assembly 10 comprises a connector body 11 with a top face 16 and a linker 20. In one embodiment, the connector body 11 is a flat rectangle 35. In one embodiment, the linker 20 comprises a protrusion 13 and is connected to the connector body 11 at the proximal end. In one embodiment, a slot 12 is configured on the connector body 11 which also comprises a watch face 31”, [0061], “wherein the slot 12 on the connector body 11 or on the linker 20 is configured to accept the protrusion 13 to connect the distal end of the linker 20 to the connector body 11 or to the slot 12 on the linker 20; and wherein the linker 20 and the connector body 11 comprise silicone”, [0072]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the first and second mounting members of Kinney as silicone as taught by Lo in order to provide first and second mounting members that “are flexible and deformable, and form a tight connection when linked together. At the same time, the connection is also reversibly disconnected by pulling on the linker and/or deformedly or compressibly pushing and urging the protrusion out of the slot”, [0004].

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kinney (7,175,340) in view of Zide et al. (5,487,187)[Zide] in view of Green (2018/0213895).
Regarding claim 8, the combined references teach, wherein a length of the hooks portion and a length of the loops portion (Kinney, the hooks portion and the loops portion of “VELCRO-type hook-and-loop fasteners” each have a length).
The combined references fail to teach, wherein a length of the hooks portion is less than a length of the loops portion.
Green, a watch band for holding a device, Abstract, teaches, wherein a length of the hooks portion is less than a length of the loops portion (“a first elongated strip of hook-and-loop, or Velcro-type, material 15 is attached to the outer face of the band, and a second, shortened strip of hook-and-loop material 5 is also attached to the outer face, adjacent to the elongated hook-and-loop material. In these embodiments, the shortened strip and the elongated strip of hook-and-loop material are complementary to one another (i.e., one comprises a hoop material and the other comprises a hook material)”, [0031], therefore, a length of the hooks portion is less than a length of the loops portion, figures 3 and 5, see also [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the hooks portion of Kinney as being less than a length of the loops portion as taught by Green in order to provide a longer loops portion which allows the hook portion to be secured at a desired location providing the user the ability adjust the band to best fit their wrist for greater comfort.

Regarding claim 12, the combined references teach, wherein the first and second buckles are located on a first end of the band, and wherein a portion of the closing fastener is located on a second end of the band (as combined above as taught by Cyre, 22 and 23 of Cyre are attached to 34/36/38 of Kinney).
The combined references fail to teach, wherein the first and second buckles are located on a first end of the band, and wherein a portion of the closing fastener is located on a second end of the band.
Green, a watch band for holding a device, Abstract, teaches, wherein the buckle is located on a first end of the band, and wherein a portion of the closing fastener is located on a second end of the band (“the elongated strip of hook-and-loop material 15 is positioned between the shortened strip of hook-and-loop material 5 and the band's frame opening 10. In embodiments, the band comprises an elongated ring 20 that is sewn to the end of the band that is opposite from the end of the band comprising the hook-and-loop material. In embodiments, and as shown in FIG. 1, the elongated ring is so dimensioned to allow the opposite strap to pass through the ring, creating an enclosure that surrounds the user's extremity”, [0032], therefore, 20 is located on a first end of 4, and a portion of 5/15 is located on a second end of 4, figures 1, 3, 5 and 7-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the first and second buckles of the combined references as being located on a first end of the band, and a portion of the closing fastener of the combined references as being located on a second end of the band as taught by Green in order to provide the band the ability to pass through
the first and second buckles to create an enclosure that surrounds the user's extremity, in which the band is tightened around the user's extremity, and the two complementary hook-and-loop strips are pressed together to secure the band to the user, [0032].

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kinney (7,175,340) in view of Cyre et al. (2009/0083948).
Regarding claim 1, Kinney teaches, A wrist band assembly (10, figure 1) comprising: a band (36/34/38, figures 1-3), a first mounting member attached to the band (a first 30 is attached to 36/34/38, Col. 1 ln. 25-36, Col. 2 ln. 54-61, Col. 3 ln. 22-35, figures 1-4), a second mounting member attached to the band (a second 30 is attached to 36/34/38, Col. 1 ln. 25-36, Col. 2 ln. 54-61, Col. 3 ln. 22-35, figures 1-3), a closing fastener attached to the band (“End 36 and end 38 fasten together around the wearer's wrist. Various fastening mechanisms can be used to attach end 36 and end 38 including VELCRO-type hook-and-loop fasteners, snaps, buttons, and buckles”, therefore, a closing fastener of “VELCRO-type hook-and-loop fasteners” is attached to 34/36/38), wherein the wrist band assembly is operable to mount a device on the band between the first mounting member and the second mounting member, wherein the first mounting member is operable to interface with a first end of the device, and wherein the second mounting member is operable to interface with a second end of the device (“A pair of flaps 30 are positioned near each end of adapter 12 on top of adapter 12 and are used for attaching watch face 26 to adapter 12. As illustrated in FIG. 3, watch face 26 has a pair of band bars 28 on either end…In the preferred embodiment, flaps 30 arap around band bars 28, thereby attaching watch face 26 to adapter 12. Although any attachment means can be used to attach flap 30 to band bar 28, hook and loop fasteners are a good choice. The top portion of flap 30 can be provided with hook fasteners while the bottom portion of flap 30 can be provided with loop fasteners. Accordingly, when flap 30 is wrapped around band bar 28, the top portion of flap 30 can be attached to the bottom potion of flap 30”, Col. 3 ln. 22-35, figures 1-4, “In FIG. 1, adapter 12 is shown removably attached to protective watch band 14 by a pair of flaps 24.”, Col. 1 ln. 24-29, “A pair of flaps 24 are attached to the medial section between end 36 and end 38. Flap 24 is attached to protective watch band 14 by one of the ends of flap 24 while the other end of flap 24 is allowed to move relatively freely. The area between flaps 24 on protective watch band 14 forms adapter receiver 34. The side of each flap 24 facing adapter receiver 34 includes an attachment means for attaching adapter 12 to protective watch band 14”, Col. 2 ln. 54-64, therefore, 10 is operable to mount a device on 36/34/38 between the first 30 and the second 30, the first 30 is operable to interface with a first end of the device, and the second 30 is operable to interface with a second end of the device, figures 1-3, see also Col. 3 ln. 7-21).
While Kinney discloses “End 36 and end 38 fasten together around the wearer's wrist. Various fastening mechanisms can be used to attach end 36 and end 38 including VELCRO-type hook-and-loop fasteners, snaps, buttons, and buckles”, see Col. 2 ln. 49-53, Kinney fails to teach a first buckle attached to the band, and a second buckle attached to the band.
Cyre, a strap assembly, Abstract, teaches, a first buckle attached to the band, and a second buckle attached to the band (22 is attached to 25 and 23 is attached to 25, [0021], [0022], [0023], [0025], [0026], figures 1-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the band of Kinney a first buckle and a second buckle as taught by Cyre in order to provide the band with an adjustable strap in which tension is used to secure the band to the user, “Greater tension causes the forward projection 32 to clamp the strap 46 more securely against the second member front member, as the first loop side members are urged upwardly along the ramps 40 of the second loop”, [0026].
Regarding claim 10, the combined references teach,, wherein the first and second buckles are metal (Cyre, “The attachment mechanism 20 has a first loop 22, shown in FIGS. 4 and 5, and a second loop 23, shown in FIGS. 2 and 3, which are connected by a releasable strap 25 (the strap is shown narrower than desired in FIG. 1 to better show the loop structure). Both loops are preferably fabricated of metal, preferably steel”, [0021], therefore, 22 and 23 are metal).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kinney (7,175,340) in view of Cyre et al. (2009/0083948)[Cyre] in view of Walter et al. (5,425,007)[Walter].
Regarding claim 13, the combined references teach, the band (Kinney, 34/36/38).
While Kinney discloses the band as “generally composed of a sturdy piece of material such as a nylon-weaved fabric which extends from end 36 to end 38”, Col. 2 ln. 47-49, the combined references fail to teach, wherein the band is polyester.
Walter, a securing band mechanism, Abstract, teaches, wherein the band is polyester (“When used as a watch band, most of the band 12 is preferably made of woven nylon but can also be made of polyester or other suitable material”, Col. 5 ln. 8-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the band of Kinney as polyester as taught by Walter in order to provide the band as a durable lightweight material, which are properties of polyester.

Regarding claim 14, the combined references teach, a length of the band (Kinney, 34/36/38).
The combined references fail to teach, wherein a length of the band is at least 10 inches.
Walter, a securing band mechanism, Abstract, teaches, wherein a length of the band is at least 10 inches (“A strip of woven nylon band of approximately 11.94 to 12.06 inches in length,”, Col. 5 ln. 22-23, therefore, the band is at least 10 inches).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the band of Kinney a length of at least 10 inches as taught by Walter in order to provide a length that allows the band to be snugly and securely wrapped around a person's wrist, Abstract.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. 6,546,603 by Wang discloses a wrist band for a device with a buckle and a closing fastener of a loops portion and a hooks portion.
2. 8,413,306 by Gallant discloses a band with a first buckle, second buckle and a closing fastener of a loops portion and a hooks portion.
3. 6,234,668 by Cooper discloses a wrist band for a device with a buckle and a closing fastener of a loops portion and a hooks portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/           Primary Examiner, Art Unit 3732